DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-3, 5-10, 12-17, and 19-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches to convert the document from a first file format, such as pdf, to a text format, such as a plain text format; the template building module may display an interface 700 showing the converted text document 701 created from financial statement 500. The user may select a letter, groups of letters, words, groups of words, numbers, groups of numbers, or any other element of the text, for example US publications 20200226162. However, the prior art of record fails to show the limitation of claim 1, 8, and 15, “identifying a plurality of bigrams in the structured text; identifying a plurality of similar bigrams based on a reference of the plurality of bigrams to a language model database; and replacing the plurality of bigrams with the plurality of similar bigrams to generate a clean text".

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/
Primary Examiner, Art Unit 2667